Title: To George Washington from Brigadier General James Potter, 16 November 1777
From: Potter, James
To: Washington, George



Dr Sir
[16] November 1777

I am sorey to be the mesenger of Bad news last night at Ten oClock our Breve Garreson at fort Mifflin set fier to the Barrecks and set off to Rid bank—this Intiligance I have by my express that Brought me the in Closed—I see my self that our Barricks are Burnt and the enemys ships Veglint and a sloop are leying a long side of the Island this moment I Recived your favour of this day and will observe the Contents. I am your Excelanceys Most obedant Humble servt

Ja’s Potter

